Citation Nr: 1818275	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for right ankle sprain residuals with laxity prior to March 23, 2017, and in excess of 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986, February 1991 to July 1991, October 2001 to September 2002, and February 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) in May 2012 granting service connection for ankle sprain residuals with laxity at a noncompensable rating.  A May 2017 rating decision increased the Veteran's right ankle rating to 10 percent disabling, effective March 23, 2017.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is in the record. 

This matter was previously remanded in December 2016 and August 2017 for further development.


FINDING OF FACT

The Veteran's June 2016 testimony, supported by VA treatment records, VA examination reports, and private treatment records show that his established right ankle sprain residuals disability (including arthritis, tendinosis, and chronic ligament tears) is manifested by marked limitation of motion, instability, pain with weight-bearing, crepitus, and functional loss.  Ankle ankylosis and tibia/fibula impairment are not shown in the medical evidence of record or reported by the Veteran.  




CONCLUSION OF LAW

An increased initial rating of 20 percent for the entire period on appeal is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

The Board notes the Veteran's request for his right ankle disability to be rated under the DC for arthritis, DC 5003.  However, the pertinent regulation requires the Board to rate joint disabilities under the DC for limited range of motion unless the disability would be rated as noncompensable under the range of motion code.  See 38 C.F.R. § 4.71a DCs 5003, 5010, 5271.  Regardless, the increased rating granted here represents the highest rating available for ankle disabilities not involving ankylosis or tibia-fibula dysfunction.  In other words, the Board is granting the maximum benefits allowed either under the arthritis DC or the range of motion DC (20 percent).  The Board very much appreciates the Veteran's patient and detailed explanation of his symptoms and his diligent efforts to obtain and submit medical evidence. 


ORDER

Entitlement to an increased initial rating of 20 percent is granted for the entire appellate period, subject to the limitations on monetary awards.




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


